UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6195



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


KAMAL CHARIF,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-445-A, CA-97-1603-AM)


Submitted:   October 8, 1998                 Decided:   October 23, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kamal Charif, Appellant Pro Se.    Helen F. Fahey, United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kamal Charif seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Charif, Nos. CR-90-445-A; CA-97-1603-

AM (E.D. Va. Dec. 15, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2